UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1045


ROBERT B. BROUGHTON, JR.; CELESTE G. BROUGHTON,

                Plaintiffs - Appellants,

          v.

JOHN N. MCCLAIN, JR.; ROBERT GALEY; WELLS FARGO & COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:13-cv-00454-H)


Submitted:   May 13, 2015                  Decided:   May 18, 2015


Before MOTZ, SHEDD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert B. Broughton, Jr., Celeste G. Broughton, Appellants Pro
Se. William Sidney Aldridge, NICHOLLS & CRAMPTON, PA, Raleigh,
North Carolina; Debbie Weston Harden, WOMBLE CARLYLE SANDRIDGE &
RICE, PLLC, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert B. Broughton, Jr. and Celeste G. Broughton appeal

the district court’s order denying their motion for sanctions.

We   have   reviewed      the    record      and     find    no    reversible      error.

Accordingly,      we   deny     leave   to       proceed    in    forma    pauperis     and

dismiss the appeal for the reasons stated by the district court.

Broughton    v.    McClain,      No.    5:13-cv-00454-H           (E.D.N.C.      Dec.   10,

2014).      We dispense with oral argument because the facts and

legal    contentions      are    adequately         presented      in     the   materials

before   this     court   and    argument         would    not    aid   the     decisional

process.

                                                                                 DISMISSED




                                             2